Citation Nr: 1635673	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a pancreatic disability, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for infertility, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a kidney disability, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for an olfactory disability, to include as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for altered neurologic development, to include as due to exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for bilateral hearing loss, to include as due to exposure to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for tooth erosion, to include as due to exposure to contaminated water at Camp Lejeune.

9.  Entitlement to service connection for a gastrointestinal disability, variously claimed as gastroesophageal reflux disease (GERD) and hiatal hernia, to include as due to exposure to contaminated water at Camp Lejeune.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to exposure to contaminated water at Camp Lejeune.

11.  Entitlement to service connection for traumatic brain injury (TBI), to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009, May 2011, and November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis, a pancreatic disability,  infertility, a kidney disability, an olfactory disability, bilateral hearing loss, tooth erosion, a gastrointestinal disability, variously claimed as GERD and hiatal hernia, 
PTSD, and TBI, all to include as due to exposure to contaminated water at Camp Lejeune are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2015 Travel Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement service connection for altered neurologic development, to include as due to exposure to contaminated water at Camp Lejeune.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met for the issue of entitlement to service connection for altered neurologic development, to include as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the January 2015 Travel Board hearing, has withdrawn his appeal for the issue of entitlement to service connection for altered neurologic development, to include as due to exposure to contaminated water at Camp Lejeune.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.


ORDER

The appeal for the issue of entitlement to service connection for altered neurological development, to include as due to exposure to contaminated water at Camp Lejeune, is dismissed.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Initially, the Board notes that in the March 2016 Appellant's Brief, the Veteran, through his representative, argued that all claimed disabilities on appeal are the result of exposure to contaminated drinking water at Camp Lejeune.  In this regard, the Board notes that during the Veteran's active military service, he was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran was exposed to contaminated water during his active military service. 

The Veteran contends that he is entitled to service connection for TBI because it is due to an inservice injury.  He has stated that during service he was involved in a fight and he must have hit his head during the fight.  A review of the service treatment records reflects that in February 1982 the Veteran was involved in a fight and his adversary placed him in a choke hold.  It was noted that witnesses reported no head trauma; the Veteran was unconscious for four to five minutes.  Another February 1982 service treatment record reflects that the Veteran was fooling around with a friend when the friend was holding the Veteran around the neck and the Veteran lost consciousness.  A February 1982 service treatment record notes an assessment of global amnesia with suggestion of left hemisphere lateralization (reflex finding), possible transient global amnesia, must also consider intracranial bleed.  An April 1982 service treatment record notes that the Veteran requested an evaluation because of difficulty remembering commands and episodes of uncontrolled daydreaming.  Cranial nerves were intact and neuro was grossly intact.  The assessment is illegible.  A May 1982 service treatment record notes that the Veteran was involved in a fight.  Specifically, it was noted that the Veteran was assaulted by five other guys at Atlantic Beach.  Right flank pain and right rib trauma were noted.  Part of the service treatment record is illegible.  The separation examination report reflects normal examination.  

The Veteran underwent a VA TBI examination in February 2011.  The examiner noted that the Veteran had a mild initial injury and no history of dizziness or vertigo, seizures, balance and coordination problems, pain, numbness, paresthesias, fatigue, malaise, psychiatric symptoms, neurobehavioral change, hypersensitivity to light and sound, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction or cranial nerve dysfunction.  It was noted that the Veteran has headaches approximately once a week.  The examiner opined that the claimed persistent postconcussive syndrome is less likely as not caused by or a result of the injuries shown in service in February 1982 and May 1982.  The examiner reasoned that there is no evidence of a head injury in May 1982 and regarding the February 1982 incident, the records reflect that he recovered fully, his amnesia resolved over time, and he had no ongoing neurological deficits according to service treatment records.  The examiner further noted that regarding the Veteran's contention that his TBI is due to the barracks bombing in Beirut in 1983, the evidence shows that the Veteran was not present in Beirut in 1983 and therefore not involved in the barracks bombing.  

In this case, the record reflects that the Veteran has filed a claim for an olfactory disability; thus, he does claim to have decreased or altered sense of smell, and is competent to report such.  Additionally, the Veteran's VA treatment records note psychiatric symptoms.  Further, the examiner did not address the April 1982 service treatment record noting ongoing memory complaints.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

With respect to the Veteran's claim of entitlement to service connection for arthritis, the Veteran contends that he has arthritis due running during service.  The post-service medical evidence reflects that in November 2009 the Veteran was seen for left knee pain.  An April 2007 VA treatment record notes that the Veteran had joint surgery done elsewhere; the comment was ankle, elbow, knee , shoulder, wrist, and legs.  Additionally, a January 2013 VA treatment record notes dislocation arthritis of the left elbow and right hand.  Under the circumstances, a remand is required in order to schedule the Veteran for a VA examination.  

The Veteran claims that service connection is warranted for a disability of the pancreas/abdomen, infertility, kidney disability, olfactory disability, tooth disability, and gastrointestinal disability claimed as GERD and hiatal hernia, all as due to exposure to contaminated drinking water at Camp Lejeune.  

The post-service medical evidence reflects that an October 2013 private treatment record reflects that the Veteran has a history of kidney stones and was seen for left upper abdominal pain.  The differential diagnosis included pancreatitis, diverticulitis, colitis and renal calculus.  Under the circumstances, VA examinations should be scheduled to determine if the Veteran has these claimed disabilities that are etiologically related to his conceded exposure to contaminated water at Camp Lejeune.  In this regard, the Board finds that the Veteran is competent to self-report tooth erosion and he has provided anecdotal evidence as to why he feels that he is infertile.  

VA treatment records in March 2009 reflect diagnoses of hiatal hernia and GERD.  A February 2010 VA examination notes a diagnosis of GERD.  The examiner opined that the Veteran's GERD is not caused by or the result of contaminated water at Camp Lejeune on or around 1982.  The examiner reasoned that the medical evidence is not sufficient to demonstrate any relationship between the water the Veteran consumed in 1980s and GERD symptoms 20 years later.  The Board finds that a remand is required because the examiner did not provide an opinion regarding the hiatal hernia and a detailed rationale is required for the opinion stated.

Finally, regarding the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the evidence reflects that findings were made stating that there was insufficient stressor information to corroborate the Veteran's stressor.  However, a review of the service treatment records confirms that he was attacked in May 1982 by five men.  Based on this, the Board finds that the stressor is confirmed.  The Board notes that the Veteran underwent a VA PTSD examination in October 2012.  The VA examiner did not diagnose the Veteran with PTSD.  However, VA treatment records dating from January 2003 to February 2010 reflect a diagnosis of PTSD.  As such, a remand is required in order to obtain an opinion regarding whether the Veteran's currently diagnosed PTSD is etiologically related to the in-service stressor of being attacked by five men. 

The Veteran underwent a VA audio examination in September 2012.  The report of that examination reflects a diagnosis of hearing loss disability for VA purposes.  The examiner, however, opined that because the hearing test results during service showed normal hearing the current hearing loss is not due to military service.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385  ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the VA examiner found that the Veteran's hearing loss was not at least as likely as not related to noise exposure during service because the Veteran's hearing was normal in service.  As noted above, the law does not necessarily require that hearing loss manifest in service or at any specified time thereafter.  It would have been helpful if the examiner brought their expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, the Board finds that the Veteran's claim for service connection for bilateral hearing loss should be remanded and that, upon remand, the RO should send the claims file, to include a copy of this remand, to the September 2012 VA examiner, or suitable substitute, for the purpose of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Because the Veteran receives medical treatment through VA, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dating from June 2010 to the present and associate them with the claims file.

2.  Return the claims file to the February 2010 VA esophagus and hiatal hernia examiner in order to obtain an addendum opinion regarding the etiology of the Veteran's GERD and hiatal hernia.  

The examiner must review the claims file, to include a copy of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD and/or hiatal hernia is/are related to service, to include the Veteran's exposure to contaminated drinking water at Camp Lejeune. 

A complete rationale must be provided for any opinion given.

If the February 2010 VA examiner is not available, the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.

3.  Return the claims file to the October 2012 VA PTSD examiner in order to obtain an addendum opinion regarding the etiology of the Veteran's PTSD, which was diagnosed in VA treatment records dating in January 2003, March 2009, September 2009, February 2010 and June 2010.  

The examiner must review the claims file, to include a copy of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD (which, as noted above, was diagnosed in VA treatment records dating in January 2003, March 2009, September 2009, February 2010 and June 2010) is related to service, to include the May 1982 incident when the Veteran was attacked by five men and/or related to contaminated drinking water at Camp Lejeune.  The examiner should ignore the lack of a PTSD diagnosis at the October 2012 VA examination and focus solely on the diagnosis of PTSD noted above.

A complete rationale must be provided for any opinion given.

If the October 2012 VA examiner is not available, the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.
  
4.  Return the claims file to the February 2011 VA TBI examiner order to obtain an addendum opinion regarding the etiology of any current TBI.  

The examiner must review the claims file, to include a copy of this remand, and must specifically note whether the Veteran has a current diagnosis of TBI at any point during the period of the claim.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current TBI is related to service, to include the complaints of amnesia and/or complaints noted in the February and May 1982 service treatment records and/or related to contaminated drinking water at Camp Lejeune.   

The examiner must note that the Veteran does currently complain of difficulty or problems with his sense of smell and psychiatric symptoms.

A complete rationale must be provided for any opinion given.

If the February 2011 VA examiner is not available, the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.

5.  Return the claims file to include a copy of this remand to the September 2012 VA audio examiner in order to obtain an addendum opinion regarding the etiology of the Veteran's hearing loss.

The examiner should note that excessive noise exposure during service is conceded.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure and/or related to contaminated drinking water at Camp Lejeune?

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

6.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and etiology of any current arthritis, pancreatic/abdominal disability, infertility, kidney disability, tooth erosion, and olfactory disability.  

The claims file, to include a copy of this remand should be reviewed.

The examiner should provide an opinion as to whether any current arthritis, pancreas/abdominal disability, infertility, kidney disability, olfactory disability and/or tooth erosion disability is at least as likely as not (50 percent or greater probability) related to military service, to include the Veteran's conceded exposure to contaminated drinking water at Camp Lejeune. 

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

7.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim(s).  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).
8.  After the development requested is completed, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


